Citation Nr: 1414783	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, from September 1977 to September 1981, and from February 1986 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current back disability, which developed as a result of the stress and strain placed on his back while performing his duties as an engineering equipment repairman and a construction equipment repairer during active military service.  See June 2012 Form 646, December 2010 VA Form 9, March 2010 statement from the Veteran, July 2009 statement from the Veteran, and May 2009 statement from the Veteran.

The available service treatment records are negative for any evidence of a back injury or treatment for the back, and the Veteran was never diagnosed with a chronic back disability during active service.  However, the Veteran's DD-214s show that he served on active duty from June 1974 to June 1977 with a military occupational specialty (MOS) of Engineering Equipment Repairman, and from September 1977 to September 1981 with an MOS of Construction Equipment Repairer.  Accordingly, the Board finds the Veteran's reports of twisting and bending his back in awkward positions, which caused stress and strains on his musculoskeletal system, and lifting heavy equipment, to be credible, as they are consistent with the circumstances of his service.  

Here, the Veteran is clearly competent to attest to his symptoms of back pain.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.

The Veteran contends that he has a current back disability related to an injury in service.  The post-service medical evidence currently associated with the claims file does not show a current diagnosis of a back disability.  However, in the statement of the case (SOC), issued in October 2010, the RO states that VA treatment records show that the Veteran was diagnosed with a back disability in April 2009, following a work-related injury.  The evidence listed in the SOC includes VA treatment records from the VA Medical Center (VAMC) in Columbia dated from June 2002 to September 2010, and VA treatment records from the VA Outpatient Center (VAOPC) in Jefferson City dated from October 2008 to September 2010.  However, the Board notes that there are no VA treatment records dated after December 2008 in the claims file, the Virtual VA e-folder, or the VBMS e-folder.  Therefore, there is no evidence of a diagnosis and treatment for a back disability currently of record.  Furthermore, there is no medical opinion of record addressing the etiology of any currently diagnosed back disability.  

Accordingly, the Board finds that an examination and opinion is needed to determine whether any currently diagnosed back disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records, including VA treatment records from the VAMC in Columbia dated from June 2002 to the present, and VA treatment records from the VAOPC in Jefferson City dated from October 2008 to the present should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, if there is evidence of a diagnosed low back disability, afford the Veteran a VA examination to determine the etiology of any current back disability.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the back.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current back disability is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AMC should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

					(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

